Appeal by defendant from a judgment of the County Court, Nassau County, rendered November 22, 1963, convicting him of robbery in the first degree and grand larceny and assault (both in the second degree), upon a jury verdict, and imposing sentence. Action remitted to the trial court for further proceedings not inconsistent herewith. Part of the People’s proof consisted of a statement made by defendant after his arrest and prior to arraignment. The issue of the voluntariness of that statement was submitted by the trial court to the jury for determination ‘together with the other issues. This procedure has been held to be in violation of a defendant’s constitutional rights; defendant was entitled to a separate trial by the court alone of the issue of the voluntariness of his confession (Jackson v. Denno, 378 U. S. 368; People v. Huntley, 15 N Y 2d 72). Accordingly, this action is remitted to the trial court for further proceedings in accordance with People v. Huntley (supra). The procedure prescribed in People v. Korda (24 A D 2d 577) should be followed. In the interim, the pending appeal in this court will be held in abeyance. Ughetta, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.